        CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 FurnitureDealer.net, Inc.,                          Case No. 18-cv-0232 (JRT/HB)

                 Plaintiff,

 v.                                                            ORDER
                                                          FILED UNDER SEAL
 Amazon.com, Inc. and COA, Inc.,

                  Defendants.


HILDY BOWBEER, United States Magistrate Judge

       This matter is before the Court on FurnitureDealer.net, Inc.’s (“FDN’s”) Motion to

Compel Defendant Amazon.com, Inc. (“Amazon”) to Produce a Complete Response to

Interrogatory No. 2 and Produce Documents Related to its Automated Web Scraping

Software [ECF No. 320]. The Court held a hearing on the motion on November 13,

2020. At the conclusion of the hearing and for the reasons stated on the record, the Court

issued an oral order denying FDN’s requests to compel Amazon to (1) further supplement

its response to FDN’s Interrogatory No. 2 with regard to whether each product

description was utilized and (2) produce automated web scraping software and related

documentation. (See Ct. Mins. at 1 [ECF No. 366].) The Court took under advisement

FDN’s request to compel Amazon to supplement its response to Interrogatory No. 2 to

include information relating to Amazon’s product detail pages distributed to consumers

outside of the U.S. marketplace. That request is the subject of this written order and, for

the reasons set forth below, is also denied.
        CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 2 of 16




I.     BACKGROUND

       FDN served its first set of interrogatories on Amazon on December 10, 2018.

Interrogatory No. 2 reads in full:

       For each Amazon Standard Identification Number (“ASIN”) or Amazon
       product page identified in response to Interrogatory No. 1, identify any
       descriptive text utilized at any time therewith to describe and/or promote
       such Coaster product under the Amazon heading “Product Description[,”]
       the source of such descriptive text, the manner in which such descriptive
       text was added, the dates such descriptive text was utilized with such ASIN
       or Amazon product page, and all documents and communications
       evidencing or confirming the source of such descriptive text.

(Harting Decl. Ex. 1, Sept. 22, 2020 [ECF No. 325-2 at 9–10 1].)

       Interrogatory No. 1, to which the scope of Interrogatory No. 2 was tied, asked

Amazon to

       [i]dentify all Amazon Standard Identification Numbers (“ASINs”) or Amazon
       product pages that have been associated with the sale of Coaster products or
       merchandise. For each such ASIN or Amazon product page, identify the subject
       Coaster product, item or merchandise being offered for sale in conjunction
       therewith.

(Harting Decl. Ex. 1, July 2, 2020 [ECF No. 236-1 at 9].)

       Amazon’s initial written responses to FDN’s interrogatories included a number of

boilerplate general objections both to the interrogatories and to the definitions of terms

used therein, and purported to “incorporate[] by reference each and every general

objection set forth above into each and every specific response set forth below, whether

or not separately set forth therein.” [Id.] Aside from the fact that such general objections



1
 Unless otherwise specified, page references to docket entries are to the CM/ECF
pagination.
                                              2
         CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 3 of 16




are wholly ineffective (see footnote 2 below), none of them identified the geographic

breadth of the interrogatories as a ground for objection. [See id. at 4–9.] The specific

responses to Interrogatories Nos. 1 and 2 also included several objections, but none took

issue with the geographic scope of those interrogatories; the only objections to relevance,

burdensomeness, or lack of proportionality specified the lack of a temporal limitation and

the breadth of the definition of the term “Coaster.” [Id. at 10, 12.]

       As for the scope of any intended substantive response, Amazon’s response to

Interrogatory No. 1 simply stated that “an Appendix of known ASINs as well as

associated product titles for products for which Coaster is or has been a vendor to

Amazon will be provided to FDN by no later than the time to substantially complete

document production.” [Id. at 10.] The response to Interrogatory No. 2 promised that

       [s]ubject to and without waiving its objections, Amazon responds that
       Amazon is currently investigating what descriptive text was used under the
       “Product Description” heading as well as the dates for which the text was
       uploaded to Amazon’s systems. Amazon will supplement this response, to
       the extent that information can be determined, is responsive to this request,
       and is not otherwise objectionable, by the date by which the parties must
       substantially complete fact discovery.

[Id. at 13.]

       But when Amazon eventually produced product description data in response to

Interrogatory No. 2, it limited its production to data concerning the U.S. marketplace; it

did not make that geographic limitation explicit, however, in its initial response or in six

supplemental responses. (See Harting Decl. Ex. 1, Sept. 22, 2020 [ECF No. 325-2 at 11–

16].) Nor did the initial response or supplemental responses to Interrogatory No. 1

suggest that Amazon’s production would be thus limited. (See Harting Decl. Ex. 1, July

                                              3
        CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 4 of 16




2, 2020 [ECF No. 236-1 at 10–11].) It was not until August 25, 2020, when Amazon

served its seventh supplemental response to Interrogatory No. 2, that it explicitly stated

for the first time that its production of product description data “constitutes data stored in

Retail Catalog Item Data (RCID) relating to the US Marketplace.” (Harting Decl. Ex. 1,

Sept. 22, 2020 [ECF No. 325-1 at 16, 34–35.) FDN submits that until it received that

supplemental response, it had assumed Amazon was producing responsive product

description data for both the U.S. and non-U.S. marketplaces. FDN now seeks to compel

Amazon to supplement its response to Interrogatory No. 2 to include non-U.S.

marketplace product description data.

       Amazon argues that it reasonably read Interrogatory No. 2 as seeking only

information relating to product descriptions utilized in the U.S. marketplace, and that it

supplemented its response to make that clear only when it realized FDN was laboring

under a misunderstanding about the scope of Amazon’s response. Amazon also contends

that information about product descriptions used outside the U.S. marketplace is neither

relevant nor proportional to the needs of the case. Finally, it argues that FDN was not

diligent in raising the issue with the Court, and that granting FDN’s motion would add

weeks or perhaps months to an already protracted discovery period, with little of

substantive import to show for it.

II.    DISCUSSION

       A.     The Scope of Interrogatory No. 2

       The Court first turns to Amazon’s contention that Interrogatory No. 2 was limited

implicitly to the U.S. marketplace. It is undisputed the interrogatory contains no such

                                              4
        CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 5 of 16




limitation on its face, but Amazon argues that relevance is defined by the claims and

defenses in a case, and contends that this case, as described by the Amended Complaint,

concerns only Amazon’s U.S. website. Therefore, Amazon argues, it was fair to construe

the interrogatory as being similarly limited, and as the scope of its response (from a

geographical perspective) matched the scope of the interrogatory thus construed, it had

no reason to specify that limitation in its response.

       But even assuming arguendo that the Amended Complaint alleges infringement

only on Amazon’s U.S. website, Amazon’s argument fails on the premise that a party

may ignore the actual text of a discovery request and instead respond as though it were

written to fit the responding party’s own view of the scope of the lawsuit—without

explicitly setting forth that objection and the corresponding limitation in its response.

Federal Rule of Procedure 33(b)(3) provides that each interrogatory “must, to the extent it

is not objected to, be answered separately and fully . . . .” Rule 33(b)(4) goes on to

require that the “grounds for objecting to an interrogatory must be stated with specificity.

Any ground not stated in a timely objection is waived unless the court, for good cause,

excuses the failure.” The advisory committee notes underscore this obligation:

       Language is added . . . to emphasize the duty of the responding party to
       provide full answers to the extent not objectionable. If, for example, an
       interrogatory seeking information about numerous facilities or products is
       deemed objectionable, but an interrogatory seeking information about a
       lesser number of facilities or products would not have been objectionable,
       the interrogatory should be answered with respect to the latter even though
       an objection is raised as to the balance of the facilities or products. . . .
       Paragraph (4) is added to make clear that objections must be specifically
       justified, and that unstated or untimely grounds for objection ordinarily are
       waived.

                                              5
        CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 6 of 16




Fed. R. Civ. P. 33(b) advisory committee’s note to 1993 amendment. Amazon’s apparent

view that a party can simply (and tacitly) “read out” of an interrogatory any scope that in

the party’s view exceeds the scope of the lawsuit ignores the requirements of Rule 33(b),

not to mention the likelihood that the propounding party’s view about scope could differ

dramatically.

       Thus, unless the actual language of Interrogatory No. 2 is limited to only those

product descriptions used in the “U.S. marketplace,” Amazon was responsible for

objecting specifically or answering to the full scope of the interrogatory as written, not as

Amazon thought it should have been written. On careful review of Interrogatory No. 2,

the Court concludes it was not limited to only those product descriptions utilized in the

“U.S. marketplace.” Amazon’s objections, both general and specific, failed to object to

the interrogatory as calling for information that was irrelevant or disproportional to the

needs of the case insofar as it sought product descriptions used outside the “U.S.

marketplace.” 2 Moreover, Amazon failed over the course of many months and six


2
  Amazon’s general objections to the interrogatories “to the extent they are vague,
ambiguous, overbroad, unduly burdensome, incomprehensible, harassing, duplicative,
and/or documents that are neither relevant nor reasonably calculated to lead to the
discovery of admissible evidence, or seek to impose burdens beyond those permitted by
the Federal Rules of Civil Procedure, including, without limitation, to the extent these
Interrogatories mischaracterize or misrepresent Amazon’s business activities” (Harting
Decl. Ex. 1, July 2, 2020 [ECF No. 236-1 at 7) have no effect whatsoever. See, e.g.,
Applied Underwriters, Inc. v. Top’s Personnel, Inc., No. 8:15-cv-90, 2017 WL 1214413,
at *3 (D. Neb. Mar. 31, 2017); Cold Spring Granite Co. v. Matthews Int’l Corp., No. 10-
cv-4272 (JRT/LIB), 2012 WL 13026738, at *6 (D. Minn. Aug. 20, 2012). Amazon
would be well-advised in the future to dispense with hoary boilerplate general objections
and follow the rules—and the long-established case law—requiring that objections be
made with specificity.
                                              6
        CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 7 of 16




supplemental responses to call attention to the fact that it intended to, and ultimately did,

limit its answer to the U.S. marketplace. Therefore, unless the Court finds good cause to

excuse Amazon’s failure, Amazon has waived any objections on those grounds. Fed. R.

Civ. P. 33(b)(4).

       B.     Whether Amazon’s Failure to Object Specifically and to Limit Its
              Response Explicitly as to Geographic Scope Should Be Excused

       While Amazon does not address the issue in precisely these terms, it essentially

makes two arguments to excuse its failure to make a timely objection to the geographic

scope of Interrogatory No. 2 on relevance and proportionality grounds: (1) that Amazon,

although mistaken, acted in good faith when it assumed that Interrogatory No. 2 was

directed to use of the allegedly infringing product descriptions in the U.S. marketplace

because the Amended Complaint lacked any apparent basis for or reference to alleged

infringing acts outside the U.S., and the majority of FDN’s discovery requests were

explicitly directed to product descriptions that appeared on www.amazon.com (i.e., the

U.S. website); and (2) that the burden of gathering the data, and the time it would take to

do so, is so disproportionate to the needs of the case that the Court should decline to order

Amazon to undertake that burden and further prolong discovery in this case.

       A court has broad discretion in determining whether to excuse a party’s waiver

under Rule 33(b)(4). Cargill, Inc. v. Ron Burge Trucking, Inc., 284 F.R.D. 421, 426 (D.

Minn. 2012). In Cargill, the court considered the following factors:

       (1) the length of the delay; (2) the reason for the delay; (3) whether the
       responding party acted in bad faith or engaged in any dilatory action;
       (4) whether the requesting party has been prejudiced; (5) whether the


                                              7
         CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 8 of 16




       request was overly burdensome; and (6) whether waiver would impose a
       harsh result on the defaulting party.

Id. (citations omitted); see also CRST Expedited, Inc. v. Swift Transp. Co. of Ariz., LLC,

328 F.R.D. 231, 236 (N.D. Iowa 2018) (discussing whether enforcement of a waiver

would “result in an impermissibly harsh remedy”); Baxter v. Vick, 25 F.R.D. 229, 233

(E.D. Pa. 1960) (noting that the court would “hesitate to enforce this waiver if we felt that

it would cast an undue burden on defendant or otherwise would be contrary to the

interests of justice”).

       Here, the first Cargill factor, the length of the delay, clearly favors waiver. It was

more than a year and a half before Amazon explicitly raised relevance and

proportionality as objections to the geographic reach of Interrogatory No. 2 and

acknowledged that it had limited the scope of its response to that interrogatory

accordingly.

       But as to the second and third factors, the Court concludes that Amazon and its

counsel believed in good faith, albeit mistakenly, that Interrogatory No. 2 sought only

information about uses of the allegedly infringing product descriptions on the

Amazon.com website, and that the delay in bringing the geographic limitation of the

response to FDN’s attention was based on that good faith belief, not on an intent to be

dilatory or obfuscatory.

       For example, in support of its position, Amazon points out that Paragraph 14 of

the Amended Complaint states that FDN’s “original Coaster content began appearing on

Amazon.com URLs to promote and sell Coaster furniture. [FDN] conducted an initial


                                              8
        CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 9 of 16




investigation which revealed voluminous separate Amazon.com URLs containing

infringing Coaster material misappropriated and copied from [FDN’s] Content Library

without authorization.” (Am. Compl. ¶ 14 [ECF No. 6]) (emphasis added).) In addition,

FDN’s Digital Millennium Copyright Act take-down requests were limited to

“Amazon.com URLs.” (Id. ¶¶ 17–19, 24, 27.) Amazon argues that “Amazon.com” is its

U.S. website, and therefore the references in the Amended Complaint to infringing

content contained on “Amazon.com URLs” are most reasonably understood to refer to

URLs on the website Amazon.com, not URLs on any Amazon website anywhere in the

world. Amazon also notes that many of FDN’s discovery requests specifically identify

www.amazon.com as the relevant website and refer to FDN’s claims as concerning

infringing content on that website. (See Zeitlin Decl. Ex. 2 (Requests for Production Nos.

2, 3, 6, 16, 21, 23, 24, 26), Oct. 13, 2020 [ECF No. 350-2].) Moreover, the Amended

Complaint asserts only U.S. copyright registrations, and nowhere does it allege a nexus

between material on non-U.S. websites controlled by foreign affiliates and any act by the

Defendant Amazon.com in the United States, nor does it appear that FDN sought

discovery about such a nexus. While FDN’s memorandum in support of this motion

alleges that Amazon committed copyright infringement on non-U.S. websites and

committed “certain acts . . . abroad” that would entitle FDN to damages for infringement

occurring outside the United States (see FDN’s Mem. Supp. Mot. Compel at 13 [ECF No.

322]), no such allegations appear in the Amended Complaint.

      Therefore, the Court accepts Amazon’s representation that it assumed in good

faith, although mistakenly, that Interrogatory No. 2 was geographically limited to the

                                            9
       CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 10 of 16




U.S. marketplace, and for that reason failed to object until it became clear that FDN

thought otherwise. 3 The second and third Cargill factors therefore militate against

enforcing a waiver of its objections to an expanded scope on the basis of relevance and

proportionality.

       As to the fourth factor, FDN argues it has been prejudiced by the delay because it

has operated under the assumption that the information Amazon would and ultimately did

provide in response to Interrogatory No. 2 was the product of a search across all Amazon

websites, not solely Amazon.com. True enough, but if Amazon had raised the objections

in its initial responses, and if FDN had taken issue, the parties would have had to engage

in the same discussion about relevance and proportionality; the Court would either have

upheld the objections or overruled them; and discovery would have proceeded

accordingly. The Court does not see that FDN would be unfairly prejudiced if those

concerns are instead addressed now. 4


3
  In so doing, the Court does not find, or need to find, that Amazon is correct in its views
on the scope of FDN’s Amended Complaint. FDN points out, for example, that its use of
the phrase “Amazon.com URLs” in Paragraphs 14 and 19 can equally be understood to
refer to the Defendant itself and not the U.S. website, and that the URLs therefore are
“any URLs belonging to defendant.” (FDN’s Mem. Supp. at 14.) But FDN ostensibly
creates confusion by failing to employ the possessive “Amazon.com’s” in referring to the
URLs (“Amazon.com’s URLs”)—as FDN did elsewhere in the Amended Complaint
when referring to the party “Amazon.com.” (E.g., Am. Compl. ¶¶ 18, 20, 22–24, 26, 29–
31, 38, 42, 43, 45, 47, 49, 51, 53, 54, 60, 66.) Inconsistent use of the possessive form
alone strikes the Court as an inadequate basis upon which to conclude that the Amended
Complaint is limited to U.S. marketplace content. Nevertheless, the fact remains that
every one of the allegedly infringing URLs identified in the Amended Complaint and in
the DMCA take-down notice was associated with the U.S. “Amazon.com” website.
4
 FDN contends the Court has already ruled that non-U.S. data is relevant, citing the
Court’s oral order documented in an August 3, 2020, minute entry [ECF No. 296] in
                                             10
        CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 11 of 16




       The Court turns now to the fifth and sixth Cargill factors—whether the discovery

request was unduly burdensome and whether waiver would impose a harsh result on the

responding party. To address these factors, the Court must consider the parties’

arguments with regard to proportionality. 5

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to

any party’s claim or defense and proportional to the needs of the case . . . .” Fed. R. Civ.

P. 26(b)(1). In determining whether discovery is proportional to the needs of a case, the

Court considers “the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of




support of its claim that the Court ordered Amazon to produce non-U.S. financial data.
But neither the minute entry nor the transcript of that motion hearing contains a finding
of relevance or an order for production. [See ECF Nos. 296, 302.] Instead, a minute
entry for a July 10, 2020, status conference reflects that Amazon voluntarily agreed to
produce data relating to sales made outside the United States in connection with ASINs
associated with the allegedly infringing product descriptions. (Ct. Mins., July 10, 2020
[ECF No. 255].) Again, the Court made no finding of relevance and did not order
Amazon to produce the data. Therefore, the Court does not find FDN’s reliance on prior
oral orders or minute entries persuasive. Nor is the Court inclined to interpret Amazon’s
agreement to produce non-U.S. sales data as a concession of relevance, as Amazon could
have produced the information for any number of reasons, e.g., to save the cost of motion
practice, in the spirit of compromise, or because it was not burdensome to do so. Finally,
sales outside the U.S. pertaining to product descriptions that appeared on the U.S. website
present a different relevance inquiry than information pertaining to product descriptions
that were used on non-U.S. websites.
5
  This is not to suggest that the fifth and sixth Cargill factors are necessarily satisfied if
the Court finds the requested discovery is not proportional, only that some of the factors
that bear on proportionality also bear on whether the underlying discovery request was
unduly burdensome and whether enforcing a waiver of Amazon’s objections would effect
a harsh result.
                                              11
       CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 12 of 16




the proposed discovery outweighs its likely benefit.” Id. As long as information falls

within this scope, it need not be admissible to be discoverable. Id.

       FDN asserts that Amazon “cannot make a principled argument” about burden

because it has already pulled the data at issue. (FDN’s Mem. Supp. at 17.) FDN does not

explain why it believes that to be the case. Amazon responds, supported by declaration,

that retrieving and producing data from all non-U.S. websites will take at least 180 days

(4200 hours of computer time), plus engineer time to write the queries, resolve technical

issues, and process the data. (Amazon’s Mem. Opp’n Mot. Compel at 2, 11 [ECF No.

343]; Andrews Decl. ¶¶ 6–7 [ECF No. 349].) The Court finds, therefore, that producing

non-U.S. product description information would be extremely burdensome.

       Weighed against that burden is that the information would be of only speculative

relevance. Accepting for the sake of argument that FDN’s Amended Complaint does not

exclude claims for alleged infringement on non-U.S. websites, even the cases cited by

FDN provide at best a narrow path to recover damages for infringement of U.S. copyright

registrations outside of the U.S. See, e.g., Update Art, Inc. v. Modiin Publishing, Ltd.,

843 F.2d 67 (2d Cir. 1988). But FDN’s supporting memorandum only vaguely refers to

“certain acts” that “occurred abroad” that would entitle it to such damages, and FDN has

not pointed to any facts to support a claim that alleged infringement on Amazon’s foreign

websites originated in the United States. 6 Nor is there any indication that FDN attempted


6
 On November 11, 2020, two days before the motion hearing, FDN filed a letter and
submitted additional evidence in support of its motion to compel on this issue [ECF No.
355]. Specifically, FDN identified examples of text on Amazon.co.uk listings for Coaster
furniture that are substantially similar, if not identical, to listings on Amazon.com with
                                             12
        CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 13 of 16




to conduct the discovery that would have been necessary to establish that nexus. Thus,

even if Amazon were required now to undertake the burden (and spend the time) to

supplement its response to Interrogatory No. 2 on a worldwide basis, the Court has

serious doubts about whether FDN could parlay the results into a viable claim for

recovery for extraterritorial infringement under U.S. copyright law without an additional

weeks- or months-long inquiry into the possible existence of such a nexus. That prospect

only underscores the wisdom of establishing the boundaries of proportionality here and

now.

       In this regard, while the Court does not by any means minimize Amazon’s

responsibility for its failure to object in a clear and timely manner, FDN is not without a

share of that responsibility. The same investigative means by which FDN found the

numerous examples of allegedly infringing product descriptions on Amazon.com that it

cited in the Amended Complaint could have been employed to look into whether there

was also infringement on non-U.S. websites, 7 thus bringing to light at a much earlier date

the parties’ disconnect regarding the geographic reach of the claims and the associated

discovery. Furthermore, FDN knew at least by June 2020 that Amazon had




regard to which FDN has alleged infringement. District of Minnesota Local Rule 7.1(i)
forbids unsolicited memoranda of law filed without a court’s prior permission. FDN did
not seek or receive prior permission to file the letter, and the Court could on that ground
refuse to consider it. But even if the Court were to consider the letter, all it shows is that
by some means, the same text came to be used on at least one non-U.S. website. It does
not provide any indication that the use was instigated or directed from the U.S.
7
  The examples provided with FDN’s November 11, 2020, letter [ECF No. 355], cited in
the prior footnote, bear witness to that capability.
                                              13
         CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 14 of 16




geographically limited its searches in response to discovery requests for sales data.

(FDN’s Mem. Supp. at 8–9.) Granted, sales data is not product description data. But

when FDN learned Amazon had imposed a geographic limitation on sales data on the

ground that sales in other countries were not a proper subject of the litigation, FDN

should have been on notice that Amazon likely had read the same limitation into other

discovery requests, such as the request for product description data. This notice should

have been heightened, if not confirmed, during the July 3, 2020 deposition of Amazon

Rule 30(b)(6) witness Russ Andrews, who testified that Amazon’s Appendix B5 included

“ASINs and product description data for the U.S. country website and marketplace.

(Zeitlin Decl. Ex. 1 (Andrews Tr. 213:15–17, 215:14–16), Oct. 13, 2020 [ECF No. 350-

1].) Yet FDN did not file this motion until September 22, 2020.

         In conclusion, after considering the factors identified in Cargill, the Court finds

good cause to excuse Amazon’s failure to object to the geographic scope of Interrogatory

No. 2, and further finds that Amazon’s objections to the relevance and proportionality of

the interrogatory, insofar as it sought information regarding product descriptions on non-

U.S. websites, are well-taken. Accordingly, the Court denies this aspect of the motion,

but with one exception. During the hearing, Amazon’s counsel argued that “this problem

is solved by our voluntary production of the financial data for all of the accused ASINs

worldwide.” (Mot. Hr’g Tr. at 35:21–23 [ECF No. 374].) He went on:

         That is, to the extent they want to argue in pretrial motions or at trial that
         they should get X U.S. 8 profits, they have the financial data they need to


8
    The Court understands “X U.S.” to mean “outside of the U.S.” or “non-U.S.”
                                                14
       CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 15 of 16




       make that argument for all of the X. U.S. sales that relate to any of the
       ASINs that they have accused.

(Id. at 35:23–36:3.) In response, FDN’s counsel raised the question whether the same

ASIN was assigned regardless of whether a product was being offered on the “U.S.

marketplace” or on another country website. (Id. at 42:14–16.) The question is a fair one

and important to FDN’s understanding of the sales data Amazon has produced.

Therefore, Amazon is ordered to supplement its interrogatory responses under oath no

later than January 15, 2021, to (1) verify that it has produced the requested financial data

for all of the accused ASINs worldwide (if it has not already provided that verification),

and (2) state clearly whether the same ASIN is used regardless of whether a product

appears on the U.S. website or on an “X U.S.” website.



       Accordingly, IT IS HEREBY ORDERED that:

    1. FDN’s request to compel Amazon to supplement its response to Interrogatory

       No. 2 to include information relating to Amazon’s product detail pages distributed

       to consumers outside of the U.S. marketplace is DENIED except as stated above.

    2. For the reasons set forth herein and stated orally at the motion hearing,

       FurnitureDealer.net, Inc.’s Motion to Compel Defendant Amazon.com, Inc. to

       Produce a Complete Response to Interrogatory No. 2 and Produce Documents

       Related to its Automated Web Scraping Software [ECF No. 320] is DENIED in

       its entirety.




                                             15
       CASE 0:18-cv-00232-JRT-HB Doc. 395 Filed 01/04/21 Page 16 of 16




   3. This Order will be unsealed in its entirety fourteen days from the date of this

       Order, unless the parties show good cause for specific redactions herein.

       Accordingly, the parties shall promptly meet and confer regarding any redactions

       that may be required to protect confidential information, if any, referred to in this

       Order, and shall file a joint letter no later than seven days from the date of this

       Order, identifying with specificity what redactions they believe are required and

       the basis for those redactions.



Dated: January 4, 2021
                                           s/ Hildy Bowbeer
                                           HILDY BOWBEER
                                           United States Magistrate Judge




                                             16
